Citation Nr: 1129341	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Mark A. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and D. F.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Veteran did not respond to the RO's request to clarify whether he was seeking service connection for loss of smell to include as due to exposure to Agent Orange.  The Veteran may raise the claim at anytime.

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2010, the Board denied the Veteran's appeal for an initial evaluation of higher than 30 percent for posttraumatic stress disorder.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in September 2010, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.







REMAND

In the Joint Motion, the parties agreed that the Board failed to address whether the Veteran is entitled to total disability rating for compensation based on individual unemployability.  38 C.F.R. § 4.16 (a) & (b).

On the claim for a total disability rating for compensation based on individual unemployability, a claim of unemployability expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Develop the claim, including VCAA compliance with the duty to notify and the duty to assist, on the claim for a total disability rating for compensation based on individual unemployability including on an extraschedular basis.

2.   After the development has been completed, adjudicate the claim under 38 C.F.R. § 4.16 (a) & (b).  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


